Citation Nr: 0326865	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02- 06 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
jungle rot of the feet.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
February to August 1960, and he served on active duty from 
September 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  

In the appellant's substantive appeal (VA Form 9), dated in 
June 2002, the appellant indicated that he desired a hearing 
before a member of the Board at the RO.  However, in a letter 
from the appellant's representative, dated in March 2003, the 
appellant's representative cancelled the appellant's request 
for a hearing and requested that the appellant's file be 
transferred to the Board.  


FINDINGS OF FACT

1.  By an October 1997 decision, the Board denied service 
connection for jungle rot of the feet, and service connection 
for left leg and left knee disabilities.  

2.  Evidence added to the record since the Board's October 
1997 decision, when considered in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claims 
of service connection for jungle rot of the feet and left 
knee disability.  


CONCLUSIONS OF LAW

1.  The October 1997 Board decision, which denied the 
appellant's claims for service connection for jungle rot of 
the feet, and service connection for a left knee disability, 
is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the October 1997 Board 
decision is new and material; the claims of service 
connection for jungle rot of the feet and service connection 
for a left knee disability are reopened.   38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

The appellant's claims of entitlement to service connection 
for jungle rot of the feet, and entitlement to service 
connection for a left knee disability, were previously denied 
by an October 1997 Board decision.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002).  Nevertheless, a claim will 
be reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's claim to reopen was filed in August 
1999).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this case, the evidence of record at the time of the 
October 1997 Board decision consisted of the appellant's 
service medical records, a May 1995 VA examination report, a 
lay statement from Mr. W.E.B., submitted in May 1996, and 
hearing testimony.  

The appellant's service medical records show that in July 
1960, the appellant underwent an examination.  At that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had any foot trouble, the 
appellant's responded "yes."  In response to the question 
as to whether the appellant had ever had or if he currently 
had a "trick" or locked knee, he responded "no."  The 
appellant's skin, feet, and lower extremities were clinically 
evaluated as normal.  In addition, according to the 
appellant's service medical records, in September 1963, the 
appellant underwent another separation examination.  At that 
time, the appellant's skin, feet and lower extremities were 
clinically evaluated as normal.  

In May 1995, the appellant underwent a VA examination.  At 
that time, the examiner noted that according to the 
appellant, in 1963, he was accidentally cut on the upper 
aspect of his left knee, anteriorly onto the area of the 
lower thigh.  The appellant noted that a shipmate had 
accidentally cut him while they were cutting a line.  
According to the appellant, at present, he had pain in his 
left knee and occasional instability.  He also indicated that 
he had a rash on the bottom of his feet, which usually 
occurred every summer.  The physical examination of the 
appellant's knees showed no instability, and the ligaments 
appeared intact.  There was no effusion.  The cruciate and 
collateral ligaments appeared intact, and there was no 
evidence of a meniscus injury.  There was a healed laceration 
on the anterior aspect of the knee, extending onto the lower 
thigh.  X-rays of the left knee, left femur, and left foot, 
were all reported to be within normal limits.  Examination of 
the skin revealed no eruption or jaundice.  The pertinent 
diagnoses were the following:  (1) healed laceration of the 
left knee, without limitation of motion and with no 
instability, and (2) rash of both feet each summer by 
history.  

In May 1996, the appellant submitted a statement from Mr. 
W.E.B. in support of his contention that he was involved in 
an accident whereby a fellow seaman cut him on the left leg, 
from the knee to the thigh area, while aboard a destroyer in 
the Navy in the 1960's.  In the statement, Mr. B. indicated 
that he had served with the appellant aboard the USS McKean 
DDR 784 destroyer from 1961 to 1963.  Mr. B. noted that he 
witnessed the injuries that the appellant received, which 
included a severe cut to the left leg and knee, and that 
those injuries were treated by a corpsman aboard the ship, 
not a doctor.  According to Mr. B., it was his opinion that 
those injuries "could and would" cause medical problems in 
the future.  

In January 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that while aboard a destroyer 
in the Navy, he was accidentally cut on the left leg and 
knee.  (Transcript (T.) at pages (pgs.) 2 & 5).  The 
appellant stated that following the injury, his wound was 
taped by a corpsman because there was no doctor aboard the 
ship.  (T. at pgs. 4 & 5).  He noted that following the 
injury, he limped for a long time.  (T. at pg. 5).  The 
appellant further indicated that while he was stationed in 
Yokohama, Japan, he started to develop "little puss 
bubbles" on the bottoms of his feet.  (T. at pgs. 5 & 6). 
According to the appellant, at present, he still had the same 
problem during hot weather.  (T. at pg. 5).  

Pertinent evidence submitted subsequent to the October 1997 
Board decision includes private medical records from Dr. 
G.M., M.D., dated from January 1996 to August 1999, private 
medical records from Dr. R.M., M.D., dated from March to June 
1999, outpatient treatment records from the Montgomery VAMC, 
dated from April to July 1999, outpatient treatment records 
from the VAMCs in Tuskegee, Montgomery, and Birmingham, dated 
from March to December 2000, outpatient treatment records 
from the Tuskegee and Montgomery VAMCs, dated from May 2000 
to May 2003, a private medical statement from Dr. R.M., dated 
in January 2001, and a January 2001 affidavit from the 
appellant.  

In October 1999, the RO received private medical records from 
Dr. G.M., M.D., dated from January 1996 to August 1999, 
private medical records from Dr. R.M., M.D., dated from March 
to June 1999, and outpatient treatment records from the 
Montgomery VAMC, dated from April to July 1999.  The private 
medical records from Dr. G.M. show that in March 1999, the 
appellant indicated that he had jungle rot on his toes and a 
left knee disability.  The records also reflect that in May 
1999, it was noted that the appellant's left knee was cut 
accidentally while he was in military service.  

The private medical records from Dr. R.M. reflect that in 
August 1996, the appellant sought treatment after complaining 
of pain and weakness in his left leg.  At that time, the 
appellant reported that while he was in the military, he was 
cut with a knife on the left leg and was treated by a 
corpsman.  The appellant indicated that he had had weakness 
in the left lower extremity since the injury.  No diagnosis 
was provided.  According to the records, in August 1999, it 
was noted that the appellant's foot needed to be rechecked.  

The outpatient treatment records from the Montgomery VAMC 
show that in April 1999, the appellant was treated after 
complaining of chronic pain in his left thigh.  The appellant 
also complained of a recurrence of pus-filled blisters on his 
feet.  He noted that he had injured his left thigh during 
service.  Following the physical examination, the assessment 
was that the appellant had a healed scar on his left thigh.  
According to the records, in May and July 1999, the appellant 
had x-rays taken of his left knee.  The x-rays were reported 
to be normal.  

In April 2000, the RO received private medical records from 
R.M., dated from May 1999 to March 2000.  The records show 
that in March 2000, the appellant stated that he was stabbed 
just superior to the left knee while in the military, and 
that since that time, his knee had not been "fully usable."  
The appellant also indicated that his feet continued to 
bother him due to the "jungle rot" he got in Vietnam.  The 
assessment was of left knee pain and dermatitis of the feet.  

A private medical statement from Dr. R.M., dated in January 
2001, shows that at that time he had been treating the 
appellant since March 1999.  Dr. R.M. indicated that he had 
been given the opportunity to review the appellant's record, 
including all medical records, the lay statement from Mr. 
W.B.E., the hearing transcript from the appellant's January 
1997 hearing, the private medical records from Dr. G.M, and 
the VAMC medical records.  According to Dr. R.M., he had been 
treating the appellant for residual problems with his left 
knee and leg, and jungle rot on his feet.  Dr. R.M. reported 
that the appellant had described to him how he had sustained 
an injury to his left leg and knee during his service in the 
Navy.  Dr. R.M. indicated that Mr. E.'s statement described a 
laceration to the appellant's left leg and knee.  According 
to Dr. R.M., the appellant's left knee and leg had a scar 
that was consistent with the appellant's statement of how his 
leg was cut in service.  Dr. R.M. noted that the appellant's 
left leg was unstable secondary to his injury, and that he 
had restricted range of motion of the knee.  It was Dr. 
R.M.'s opinion that the appellant experienced moderately 
severe pain in his left knee and leg due to his in-service 
injury.  He further revealed that the appellant also suffered 
from recurrent jungle rot or dermatitis on both feet.  Dr. 
R.M. reported that according to the appellant, he had 
developed the jungle rot or dermatitis while he was stationed 
in Japan in the 1960's, and that he had had recurrent 
episodes of jungle rot since that time.  Dr. R.M. diagnosed 
the appellant with a laceration to the left knee and leg, and 
dermatitis/jungle rot.  According to Dr. R.M., those 
conditions appeared to be of long duration and were 
consistent with the appellant's history and the statement 
from Mr. E.  It was Dr. R.M.'s opinion that the current 
residual problems with the appellant's left knee and leg were 
due to the injuries which the appellant sustained in the Navy 
aboard a destroyer.  Dr. R.M. stated that the residuals were 
consistent with the injuries which the appellant and Mr. E. 
described and there was no other possible cause for the 
residual problems.  Dr. R.M. further opined that the 
recurrent dermatitis or jungle rot was due to the exposure 
the appellant had in Japan and there was no other possible 
exposure or cause.  

In January 2001, the RO received outpatient treatment records 
from the VAMCs in Tuskegee, Montgomery, and Birmingham, from 
March to December 2000.  The records show that in April 2000, 
the appellant was treated for complaints of instability of 
the left knee.  The appellant was subsequently issued a knee 
brace.  The records further reflect that in July 2000, the 
appellant presented for complaints of jungle rot of both 
feet.  Following the physical examination, the examiner 
diagnosed the appellant with tinea pedis.  

In January 2001, the appellant submitted an affidavit.  In 
the affidavit, the appellant stated that he developed jungle 
rot on both of his feet while he was stationed in Japan.  The 
appellant indicated that at present, he still suffered from 
the jungle rot and that he had sores and blisters on his 
feet.  He further noted that as a result of his in-service 
injury to his left leg, he could not stand for long periods 
of time.  

In July 2003, the appellant submitted directly to the Board 
outpatient treatment records from the Tuskegee and Montgomery 
VAMCs, dated from May 2000 to May 2003.  The records reflect 
that in October 2001, the appellant requested a new left knee 
brace for his left knee instability.  Upon physical 
examination, it was noted that the appellant had a surgical 
scar on his upper thigh.  No crepitations were appreciated, 
and there was no laxity.  An x-ray of the appellant's left 
knee was reported to be within normal limits.  

The Board has reviewed the evidence received since the 
October 1997 Board decision and has determined that the July 
2000 VA outpatient treatment record and the January 2001 
private medical statement from Dr. R.M., are both "new and 
material."  The July 2000 VA outpatient treatment record and 
the January 2001 private medical statement from Dr. R.M., are 
"new" in that they were not of record at the time of the 
Board's denial in October 1997 and they are not cumulative or 
redundant.  In addition, the July 2000 VA outpatient 
treatment record and the January 2001 private medical 
statement from Dr. R.M., are "material" because they tend 
to support the claims in a manner not previously shown.  
Specifically, in regard to the appellant's claimed jungle 
rot, the newly received evidence shows that the appellant has 
a current skin disability of the feet, something that was not 
clearly demonstrated at the time of the Board's denial in 
October 1997.  In the July 2000 VA outpatient treatment 
record, the examiner diagnosed the appellant with tinea pedis 
of the feet.  In addition, in the private medical statement 
from Dr. R.M., dated in January 2001, Dr. R.M. diagnosed the 
appellant with dermatitis/jungle rot of the feet.  Moreover, 
Dr. R.M. noted the appellant's claim of having developed 
dermatitis/jungle rot of his feet during service, and it was 
Dr. R.M.'s opinion that the appellant's current 
dermatitis/jungle rot of the feet was consistent with his 
history and was due to his in-service exposure.  Such a nexus 
opinion was not previously of record and, as such, it tends 
to support the appellant's claim in a manner not previously 
shown.  

In regard to the appellant's claimed left knee disability, 
the Board notes that in the January 2001 private medical 
statement from Dr. R.M., the veteran was diagnosed with a 
laceration to the left knee and leg.  In addition, Dr. R.M. 
opined that the appellant's left knee and leg scar was 
consistent with his statement of how his leg was cut in 
service.  Thus, Dr. R.M. concluded that the current residual 
problems with the appellant's left knee were due to the 
injuries which the appellant had sustained in the Navy aboard 
a destroyer, and that there was no other possible cause for 
the residual problems.  Such a nexus opinion was not 
previously of record and, as such, it tends to support the 
appellant's claim in a manner not previously shown.  

In light of the above, and because the newly received 
evidence is treated as credible for purposes of reopening, 
the Board finds that the newly received evidence is so 
significant that it must be considered to fairly decide the 
merits of the appellant's claims of service connection for 
jungle rot of both feet and service connection for a left 
knee disability.  New and material evidence has been 
presented.  


ORDER

New and material evidence to reopen a claim of service 
connection for jungle rot of the feet has been received; to 
this extent, the appeal is granted.

New and material evidence to reopen a claim of service 
connection for a left knee disability has been received; to 
this extent, the appeal is granted.


REMAND

In view of the Board's decision above, the appellant's claims 
for service connection for jungle rot of the feet, and for 
service connection for a left knee disability, must be 
adjudicated on a de novo basis without regard to the finality 
of the October 1997 Board decision.  

In the instant case, in light of the above and the evidence 
of record showing current diagnoses of dermatitis/ jungle rot 
of the feet and a laceration scar of the left knee, the Board 
is of the opinion that VA examinations, as specified in 
greater detail below, should be performed in order to 
determine the nature and etiology of any current jungle rot 
of the feet and left knee disability.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded the following examinations:

(A) a comprehensive dermatologic 
examination to ascertain the nature and 
etiology of any jungle rot of the feet.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
private medical dated in January 2001, 
where Dr. R.M. opined that the 
appellant's currently diagnosed jungle 
rot/dermatitis originated during service.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether the appellant 
currently suffers from jungle rot of the 
feet or residuals thereof, and if so, the 
examiner should render an opinion as to 
the medical probabilities that any 
currently diagnosed skin disability of 
the feet is related to the appellant's 
period of active military service, to 
include the appellant's claimed in-
service episode of jungle rot of the 
feet.  If no disability is found, or no 
link to military service is found, such 
findings and conclusions should be 
affirmatively stated and explained.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

(B) a comprehensive orthopedic 
examination to determine the nature and 
etiology of any left knee disability, to 
include a scar affecting the left knee.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
private medical statement dated in 
January 2001, where Dr. R.M. opined that 
the appellant's current left knee 
disability was related to the claimed in-
service left knee laceration.  

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to the medical 
probabilities that any currently 
diagnosed left knee disability, to 
include a scar of the left knee, is 
related to the appellant's period of 
active military service, to include the 
appellant's claimed in-service left knee 
laceration injury.  If no disability is 
found, or no link to military service, 
such findings and conclusions should be 
affirmatively stated and explained.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

5.  Then, the RO should review and re-
adjudicate the claims.  If any such 
action does not resolve both claims to 
the appellant's satisfaction, the RO 
should issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



